EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shinji Koike on 8/20/2021.
The application has been amended as follows: 
In regards to Claim 1, (Page 2 Line 29) please remove “and before a start of imaging a target” and replace with “and before starting the imaging of a target”.
In regards to Claim 17, (Page 6 Line 6) please remove “and before a start of imaging a target” and replace with “and before starting the imaging of a target”.
In regards to Claim 18, (Page 7 Line 9) please remove “and before a start of imaging a target” and replace with “and before starting the imaging of a target”.

Election/Restrictions
Claim 1 is allowable. Claims 12 and 13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species V, as set forth in the Office action mailed on 2/23/2021, is hereby withdrawn and claims 12 and 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1, 17 and 18.
Regarding Claims 1, 17 and 18: the prior art of Saracen (US 2005/0234327) discloses all of the new elements except for the electromagnetic brake and the specific process/locations of the table and when the braking occurs. The brake of Saracen is only an E-stop (Para 0101/0102). The brake does function through a current from circuitry (Para 0101), however, it does not discuss that the actuator turns on/off brake functions. Additionally, the prior art does not go into any detail stating that the table needs to be in specific positions for the drive currents and brake functions to occur. Lastly, if you look into the E-stop and compare it to an electromagnetic brake system they are technically two different systems. The E-stop from Saracen is more of an E-brake where there are two positions: stop and go, while the electromagnetic brake could have variable intensities by use of the actuator. Additionally the prior art of Brunker (US 2009/0070935) does not disclose anything about braking/stopping or movement. This art was mainly used to teach the ability to move in and out of the radiation device through the use of the channels (see Fig. 4).
After an additional search, the following pieces of prior art were found: Welsh (US 20130077765), Farooqui (US 20080235873), and Varadharajulu (US 20040098804). All are related to robotic beds with electromagnetic brake systems, however, they still do not disclose the actual process 
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/20/2021